Title: David Bailie Warden to Thomas Jefferson, 1 April 1813
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear Sir, Paris—1 april, 1813.
            on the 21st of january last, I had the honor of writing to you, by Doctor Stephens, and of sending, for your acceptance, a copy of the civil, penal, and criminal codes of France.
			 I also inclosed a letter from mr. mazzei. I have since forwarded to you, by mr. Breuil, of the schooner Bellona, bound to Philadelphia, a box of garden Seeds from mr. Thouin—I now inclose his letter on this subject—Senator Tracy is still without information concerning the ms, forwarded to you by mr. Barlow—It would give me great pleasure to write to you on political subjects; but, at present, there is great
			 danger of my letter falling into the hands of the Enemy—I have not yet received
			 instructions from our government in consequence of the ministers’ death. All my time is occupied in supplying the Vacancy which it has made—I pray you to present my respects to mr. and mrs Randolphe and to believe me your very devoted Servt
            David Bailie
                Warden
          
          
            Postscript in Dupl only: P.S. Having ascertained that the Captain of the Hornet left several trunks and cases, at Cherburg, which he refused to take on board, belonging to the Philadelphia society &c and seeing that the Copy of Toulongeon’s work to be forwarded by that opportunity was left at Cherburg, I send by mr. Hasler another Copy—the author died lately—much regretted—the Sudden departure of mr. Hasler does not allow me time to have it bound.
          
        